UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JENNIFER STANSBURY KOENIG, Case No. 1:18-cv-792
Plaintiff, Dlott, J.
Litkovitz, M.J.
vs.
UNIVERSITY OF CINCINNATI, et al., REPORT AND
Defendants. RECOMMENDATION

Plaintiff initiated this action against defendants University of Cincinnati (“UC”) and
Jacinda K. Dariotis under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et
seq. in November 2018. (Doc. 1). In February 2019, defendant UC filed a motion to dismiss for
lack of jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1). (Doc. 7). UC sought dismissal of
plaintiffs ADA claims based on its entitlement to Eleventh Amendment sovereign immunity.
(/d.). Thereafter, plaintiff filed an amended complaint pursuant to Fed. R. Civ. P. 15(a)(1)(B),
which allows a party to amend its pleading once as a matter of course “21 days after service of a
motion under Rule 12(b).” Fed. R. Civ. P. 15 (a)(1)(B). In the amended complaint, plaintiff
names as defendants UC and Jacinda K. Dariotis, in her official capacity, alleging violations of
the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seg. and the ADA, 42 U.S.C. § 12101, et seg.
(Doc. 8). Defendants have filed an answer to plaintiff's amended complaint. (Doc. 10).
Plaintiff's amended complaint “supersedes the original complaint and is the ‘legally operative
complaint’ in this matter.” Scuba v. Wilkinson, No. 1:06-cv-160, 2006 WL 2794939, at *2 (S.D.
Ohio Sept. 27, 2006) (citing Parry v. Mohawk Motors of Mich., Inc., 236 F.3d 299, 306 (6th Cir.
2000)). Accordingly, it is RECOMMENDED that defendant UC’s motion to dismiss (Doc. 7)

be DENIED as MOOT.

Date: 9 / 30 /) q XLthouz-
Zen. L. Litkovitz

United States Magistrate Judge

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JENNIFER STANSBURY KOENIG, Case No: 1:18-cv-792
Plaintiff, Dlott, J.

Litkovitz, M.J.
VS.

UNIVERSITY OF CINCINNATI, et al.,
Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
